TAX COMMISSION — AUTHORITY TO HIRE EXPERTS Title 68 O.S. 104 [68-104] (1971), and 74 O.S. 285 [74-285](44) (1971), when viewed in the context of 68 O.S. 1001 [68-1001] and 68 O.S. 2455 [68-2455] (1971), gives to the Oklahoma Tax Commission authority to hire experts for the purpose of making studies and testifying before the State Board of Equalization.  The Attorney General has received your request for an opinion wherein you raise, in effect, the following question: Does the Oklahoma Tax Commission have the authority to hire experts to study materials furnished by companies seeking a change in their tax status and testify on behalf of the Tax Commission before the State Board of Equalization? The following statutes are pertinent to the question you have raised: Title 68 O.S. 104 [68-104] (1971), provides: "The Tax Commission may employ such employees and incur such expense as may be necessary for the proper discharge of its duties under the limitations and restrictions as hereinafter set out . . ." Title 74 O.S. 285 [74-285](44) (1971), provides: "The Oklahoma Tax Commission shall appoint and fix the duties and compensation of officials and employees, other than members of the Commission, necessary to perform the duties imposed upon the Oklahoma Tax Commission by law . . ." Title 68 O.S. 1001 [68-1001] (1971), provides that every person, firm, association or corporation engaged in the mining or production of petroleum or other crude oil or other mineral oil, natural gas and/or casing gas shall file with the Tax Commission a statement showing the location of each mine or oil or gas well operated or controlled during the last preceding monthly period. It further provides that the Tax Commission shall have power to require any such person, firm, corporation or association to furnish any additional information deemed necessary for the purpose of correctly computing the amount of the gross production tax due. Section 68 O.S. 1001 [68-1001] continues: "The Tax Commission shall have the power and authority to ascertain and determine whether or not any return herein required to be filed with it is a true and correct return of the gross products, and of the value thereof, . . . and if any person, firm, corporation or association has made an untrue or incorrect return of the gross production or value or volume thereof, as hereinbefore required, or shall have failed or refused to make such return, the Tax Commission shall under the rules and regulations prescribed by it, ascertain the correct amount of either, and compute said tax." Title 68 O.S. 2455 [68-2455] (1971), provides: "It shall be the duty of the State Board of Equalization, with the assistance of the Oklahoma Tax Commission, to do all things necessary to enable it to assess and value all taxable properties of railroads and public service corporations,-discover omitted property, and determine the taxable status of any property which is claimed to be exempt from ad valorem taxation for any reason. " (Emphasis added) It thus appears that the Tax Commission may employ such persons as it deems necessary "for the proper discharge of its duties." Discretion is lodged in the Tax Commission to exercise its hiring capabilities and have not been directed by the Legislature. The Tax Commission is free to determine for itself the personnel best equipped to enable it to discharge its statutory duty. Clearly, the Tax Commission would be within its discretion in concluding that the employment of experts is necessary to accomplish its duties as set forth in the above statute.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Title 68 O.S. 104 [68-104] (1971), and 74 O.S. 285 [74-285](44) (1971), when viewed in the context of 68 O.S. 1001 [68-1001] (1971), 68 O.S. 2455 [68-2455] (1971), gives to the Oklahoma Tax Commission authority to hire experts for the purpose of making studies and testifying before the State Board of Equalization.  (Paul C. Duncan)